United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                   No. 99-2624
                                   ___________

Martin Lindstedt,                     *
                                      *
             Appellant,               *
                                      *
        v.                            * Appeal from the United States
                                      * District Court for the
City of Granby; Craig Hopper, Mayor, * Western District of Missouri
City of Granby; Robert Loudermilk,    *
Councilman, City of Granby; Jay       *      [UNPUBLISHED]
Jeter, then Councilman, City of       *
Granby; Pat Canever; Jim Channel;     *
Richard Thexton, Jr.                  *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: November 10, 1999

                               Filed: December 6, 1999
                                   ___________

Before McMILLIAN, BRIGHT, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Martin Lindstedt appeals from the final judgment entered in the District Court1
for the Western District of Missouri dismissing his 42 U.S.C. § 1983 complaint with

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
prejudice as a sanction for failure to respond to discovery requests, and from the
court’s subsequent order denying his Fed. R. Civ. P. 59(e) motion. We conclude the
district court did not abuse its discretion in dismissing Lindstedt’s complaint with
prejudice or in denying his Rule 59(e) motion because Lindstedt’s delay in answering
defendants’ interrogatories was deliberate. See Norman v. Arkansas Dep’t of Educ.,
79 F.3d 748, 750 (8th Cir. 1996) (standard of review of Rule 59(e) motions); Boogaerts
v. Bank of Bradley, 961 F.2d 765, 768 (8th Cir. 1992) (per curiam) (standard of review
of Fed. R. Civ. P. 37(b)(2)(C) dismissals); Avionic Co. v. General Dynamics Corp.,
957 F.2d 555, 558 (8th Cir. 1992) (dismissal appropriate where party’s failure was
deliberate or in bad faith).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.